Judgment, Supreme Court, Bronx County (Sallie Manzanet Daniels, J.), entered October 5, 2009, dismissing the complaint, and bringing up for review an order, same court and Justice, entered July 21, 2009, which denied plaintiffs motion to set aside the jury verdict, unanimously affirmed, without costs.
The verdict was based on a fair interpretation of the evidence; issues of credibility are for the jury, whose resolution thereof is entitled to deference (see Crespo v Chan, 54 AD3d 621 [2008]). There was ample evidence from which the jury could fairly infer that plaintiff was not credible and did not sustain a serious injury to his right shoulder as a result of the 2003 automobile accident.
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P., Saxe, DeGrasse, Freedman and Román, JJ.